Title: From John Adams to Samuel Tucker, 27 January 1791
From: Adams, John
To: Tucker, Samuel



Sir.
Philadelphia Jan. 27. 1791

I have received your several Letters and should have been glad of the opportunity to have served you as far as might have been in my Power: but before the receipt of your first Letter the Place you solicited had been filled by the President of the United States.
I have represented your Character in the most favourable light to the Secretary at War, and if you think of any other Way, or any particular affair in which I can befriend you please to let me know it.  The ships Journal of our Voyage, I wish you would send to my son John Quincy Adams in Boston, who will preserve it for, Sir / your humble servt.

John Adams